Case 2:20-cv-00220-JPH-MJD Document 69 Filed 07/26/21 Page 1 of 4 PageID #: 351




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 LLOYD T. ELDER, SR.,                                    )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )     No. 2:20-cv-00220-JPH-MJD
                                                         )
 KEISHA DOBSON, et al.                                   )
                                                         )
                               Defendants.               )


    Order Reconsidering Order Granting Motion for Assistance with Recruiting Counsel

        Plaintiff Lloyd Elder filed this lawsuit alleging that the defendants failed to provide him

 with adequate medical care. The defendants raised the affirmative defense that Mr. Elder failed to

 exhaust his available administrative remedies as required by the Prison Litigation Reform Act and

 the Court agreed to attempt to recruit counsel to represent Mr. Elder for purposes of an evidentiary

 hearing on this defense. Because the defendants have withdrawn the defense and a hearing is no

 longer necessary, that order must be reconsidered.

        Litigants in federal civil cases do not have a constitutional or statutory right to court-

 appointed counsel. Walker v. Price, 900 F.3d 933, 938 (7th Cir. 2018). Instead, 28 U.S.C.

 § 1915(e)(1) gives courts the authority to "request" counsel. Mallard v. United States District

 Court, 490 U.S. 296, 300 (1989). As a practical matter, there are not enough lawyers willing and

 qualified to accept a pro bono assignment in every pro se case. See Olson v. Morgan, 750 F.3d

 708, 711 (7th Cir. 2014) ("Whether to recruit an attorney is a difficult decision: Almost everyone

 would benefit from having a lawyer, but there are too many indigent litigants and too few lawyers

 willing and able to volunteer for these cases.").




                                                     1
Case 2:20-cv-00220-JPH-MJD Document 69 Filed 07/26/21 Page 2 of 4 PageID #: 352




        "'When confronted with a request under § 1915(e)(1) for pro bono counsel, the district

 court is to make the following inquiries: (1) has the indigent plaintiff made a reasonable attempt

 to obtain counsel or been effectively precluded from doing so; and if so, (2) given the difficulty of

 the    case,   does     the    plaintiff   appear     competent     to    litigate   it   himself?'"

 Eagan v. Dempsey, 987 F.3d 667, 682 (7th Cir. 2021) (quoting Pruitt v. Mote, 503 F.3d 647, 654

 (7th Cir. 2007)). These two questions "must guide" the Court's determination whether to attempt

 to recruit counsel. Id. These questions require an individualized assessment of the plaintiff, the

 claims, and the stage of litigation. See Pruitt, 503 F.3d at 655-56. The Seventh Circuit has

 specifically declined to find a presumptive right to counsel in some categories of cases. McCaa v

 Hamilton, 893 F.3d 1027, 1037 (7th Cir. 2018) (Hamilton, J., concurring); Walker, 900 F.3d at

 939.

        The first question, whether litigants have made a reasonable attempt to secure private

 counsel on their own "is a mandatory, threshold inquiry that must be determined before moving to

 the second inquiry." Eagan, 987 F.3d at 682; see also Thomas v. Anderson, 912 F.3d 971, 978

 (7th Cir. 2019) (because plaintiff did not show that he tried to obtain counsel on his own or that he

 was precluded from doing so, the judge's denial of these requests was not an abuse of discretion).

 Mr. Elder states that he does not have money to send letters or to make phone calls to lawyers and

 that he has sent letters to four lawyers and has not received a response. The Court finds that he has

 made a reasonable effort to recruit counsel on his own before seeking the Court's assistance. He

 should continue his efforts to find counsel.

        "The second inquiry requires consideration of both the factual and legal complexity of the

 plaintiff's claims and the competence of the plaintiff to litigate those claims himself."

 Eagan, 987 F.3d at 682 (citing Pruitt, 503 F.3d at 655). "Specifically, courts should consider



                                                  2
Case 2:20-cv-00220-JPH-MJD Document 69 Filed 07/26/21 Page 3 of 4 PageID #: 353




 'whether the difficulty of the case—factually and legally—exceeds the particular plaintiff's

 capacity as a layperson to coherently present it to the judge or jury himself.'" Id. (quoting Pruitt,

 503 F.3d at 655). "This assessment of the plaintiff's apparent competence extends beyond the trial

 stage of proceedings; it must include 'the tasks that normally attend litigation: evidence gathering,

 preparing and responding to motions and other court filings, and trial.'" Id. (quoting Pruitt, 503

 F.3d at 655).

        In support of his motion for assistance with recruiting counsel, Mr. Elder states that he has

 little education in the law and only eight years of school. His claims in this case are that defendant

 Ms. Dobson refused him care for his mental health and access to a handicap cell. He also alleges

 that Ms. Smith refused him medical care and gave him too much and the wrong kind of medication.

 He has so far been able to explain those claims to the Court and he has survived the defendants'

 motion for summary judgment on the exhaustion defense. The Court finds, therefore, that Mr.

 Elder is competent to litigate the case at this time.

        Mr. Elder's motion for assistance recruiting counsel is denied without prejudice. Dkt. 64.

 Mr. Elder may renew his motion if the cases progresses to a point at which he believes he can no

 longer pursue his claims. And the Court will remain alert to changes in circumstances that may

 warrant reconsideration of the motion, such as a settlement conference or trial.

 SO ORDERED.

Date: 7/26/2021




                                                    3
Case 2:20-cv-00220-JPH-MJD Document 69 Filed 07/26/21 Page 4 of 4 PageID #: 354




 Distribution:

 LLOYD T. ELDER, SR.
 SULLIVAN COUNTY JAIL
 24 S. State Street
 Sullivan, IN 47882

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com




                                       4
